UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51757 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 16-1731691 (I.R.S. Employer Identification No.) 1700 Pacific Avenue, Suite 2900Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) (214) 750-1771 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report):None Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Units of Limited Partner Interests The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer and small reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filerþAccelerated fileroNon-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of June 30, 2007, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $1,004,269,000based on the closing sale price as reported on the NASDAQ Stock Market LLC. Indicate the number of outstanding units of each of the registrant’s classes of units, as of the latest practicable date. Class Outstanding at February 7, 2008 Common Units 40,704,020 Subordinated Units 19,103,896 Class D Common Units 7,276,506 Class E Common Units 4,701,034 DOCUMENTS INCORPORATED BY REFERENCE None REGENCY ENERGY PARTNERS LP ANNUAL REPORT ON FORM10-K FOR THE YEAR ENDED DECEMBER 31, 2007 TABLE OF CONTENTS Page Introductory Statement 1 Cautionary Statement about Forward-Looking Statements 2 Item 1 Business 3 Item 1A Risk Factors 29 Item 1B Unresolved Staff Comments 29 Item 2 Properties 29 Item 3 Legal Proceedings 29 Item 4 Submission of Matters to a Vote of Security Holders 29 Item 5 Market for the Registrant’s Common Equity, Related Unitholders Matters and Issuer Purchases of Equity Securities 29 Item 6 Selected Financial Data 31 Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 34 Item 7A Quantitative and Qualitative Disclosure about Market Risk 47 Item 8 Financial Statements and Supplementary Data 48 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A Controls and Procedures 48 Item 9B Other Information 49 Item 10 Directors, Executive Officers and Corporate Governance 49 Item 11 Executive Compensation 54 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 64 Item 13 Certain Relationships and Related Transactions, and Director Independence 66 Item 14 Principal Accounting Fees and Services 67 Item 15 Exhibits and Financial Statement Schedules 68 Table of Contents Introductory Statement References in this report to the “Partnership,” “we,” “our,” “us” and similar terms, when used in an historical context, refer to Regency Energy Partners LP, or the Partnership, and to Regency Gas Services LLC, all the outstanding member interests of which were contributed to the Partnership on February 3, 2006, and its subsidiaries. When used in the present tense or prospectively, these terms refer to the Partnership and its subsidiaries.We use the following definitions in this annual report on Form 10-K: Name Definition or Description ASC ASC Hugoton LLC, an affiliate of GECC BBE BlackBrush Energy, Inc. Bbls/d Barrels per day BBOG BlackBrush Oil & Gas, LP Bcf One billion cubic feet Bcf/d One billion cubic feet per day BP BP America Production Co., a wholly-owned subsidiary of BP plc. BTU A unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit CDM CDM Resource Management, Ltd. CDM GP CDM OLP GP, LLC, the sole general partner of CDM CDM LP CDMR Holdings, LLC, the sole limited partner of CDM CERCLA Comprehensive Environmental Response, Compensation and Liability Act CFTC Commodities Futures Trading Commission DOT U.S. Department of Transportation EIA Energy Information Administration Enbridge Enbridge Pipelines (NE Texas), LP, Enbridge Pipeline (Texas Interstate), LP and Enbridge Pipelines (Texas Gathering), LP EnergyOne FrontStreet EnergyOne LLC EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission FrontStreet FrontStreet Hugoton LLC Fund V Hicks, Muse, Tate & Furst Equity Fund V, L.P. GAAP Accounting principles generally accepted in the United States GE General Electric Company GE EFS General Electric Energy Financial Services, a unit of GECC, combined with Regency GP Acquirer LP and Regency LP Acquirer LP GECC General Electric Capital Corporation, an indirect wholly owned subsidiary of GE General Partner Regency GP LP, the general partner of the Partnership, or Regency GP LLC, the general partner of Regency GP LP, which effectively manages the business and affairs of the Partnership GSTC Gulf States Transmission Corporation HLPSA Hazardous Liquid Pipeline Safety Act HM Capital HM Capital Partners LLC HM Capital Investors Regency Acquisition LP, HMTF Regency L.P., HM Capital and funds managed by HM Capital, including Fund V, and certain co-investors, including some of the directors and officers of the Managing GP HMTF Gas Partners HMTF Gas Partners II, LP HMTF Regency HMTF Regency L.P. ICA Interstate Commerce Act IRS Internal Revenue Service LIBOR London Interbank Offered Rate MMbtu One million BTUs Mmbtu/d One million BTUs per day MMcf One million cubic feet MMcf/d One million cubic feet per day MQD Minimum Quarterly Distribution NGA Natural Gas Act of 1938 NGLs Natural gas liquids NGPA Natural Gas Policy Act of 1978 NGPSA Natural Gas Pipeline Safety Act of 1968, as amended NPDES National Pollutant Discharge Elimination System NASDAQ Nasdaq Stock Market, LLC NYMEX New York Mercantile Exchange OSHA Occupational Safety and Health Act Partnership Regency Energy Partners LP Pueblo Pueblo Midstream Gas Corporation RCRA Resource Conservation and Recovery Act RGS Regency Gas Services LLC RIGS Regency Intrastate Gas LLC SEC Securities and Exchange Commission Tcf One trillion cubic feet Tcf/d One trillion cubic feet per day TexStar TexStar Field Services, L.P. and its general partner, TexStar GP, LLC TRRC Texas Railroad Commission 1 Table of Contents Cautionary Statement about Forward-Looking Statements Certain matters discussed in this report include “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.
